Name: Commission Regulation (EEC) No 408/93 of 24 February 1993 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 3771/92 may be accepted
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  tariff policy
 Date Published: nan

 No L 47/20 Official Journal of the European Communities 25. 2. 93 COMMISSION REGULATION (EEC) No 408/93 of 24 February 1993 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 3771/92 may be accepted Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3392/92 of 23 November 1992 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1993) ('), and in particular Article 4 thereof, Having regard to Commission Regulation (EEC) No 3771 /92 of 22 December 1992 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3392/92 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 3771 /92 provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports in 1990, 1991 and 1992 ; whereas in the other cases the quantities applied for exceed the quantities available under Article 1 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5 (2) of Regulation (EEC) No 3771 /92 ; HAS ADOPTED THIS REGULATION : Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 3771 /92 shall be granted to the following extent : (a) 267,429 kg per tonne imported in 1990, 1991 and 1992 for importers as defined in Article 1 (1 ) of Regu ­ lation (EEC) No 3771 /92 ; (b) 9 331 kg per application in the case of importers as defined in Article 1 (2) of Regulation (EEC) No 3771 /92. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 346, 27. 11 . 1992, p. 3 . (2) OJ No L 383, 29. 12. 1992, p. 36.